DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed 2/18/2021 have been accepted. Claims 26-45 are still pending. Claims 26-45 are new. Claims 1-25 have been canceled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 10,853,337 and claims 1, 3, 5, 6, 16-18, 24, and 25 of U.S. Patent No. 9,658,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims presented in the instant application are broader versions of the claims presented in the two patents.
Instant Application
Patent 9,658,983
Patent 10,853,337
26. (New) A method, comprising: determining a lifecycle policy for a storage object of a collection of storage objects of a storage service, wherein the lifecycle policy comprises an indication of a first transition of the storage object from a first service level and a second service level based on one or more rules indicating that the first transition is to occur after a first elapsed time since an event; implementing the lifecycle policy according to a scheduled execution iteration comprising determining that a time elapsed since the event satisfies the first elapsed time indicated in the one or more rules; and based on a determination that the time elapsed since the event satisfies the first elapsed time, implementing the first transition of the storage object from a first storage device in accordance with the first service level to a second storage device in accordance with the second service level, wherein the lifecycle policy comprises an indication of a second transition of the storage object to a third service level based on the one or more rules indicating that the second transition is to occur after a second elapsed time since the event.



6. A method, comprising: implementing a network-accessible multi-tenant storage service for storage objects owned by a plurality of clients; receiving an indication of a lifecycle policy to be implemented for a collection of one or more storage objects, wherein the lifecycle policy comprises an indication of one or more lifecycle transitions of a particular storage object, wherein a particular lifecycle transition of the one or more lifecycle transitions comprises a transition from a first supported service level to a second supported service level, wherein the first supported service level specifies a first maximum number of versions of the particular storage object, and wherein the second supported service level specifies a second maximum number of versions of the particular storage object; initiating one or more modification operations associated with the particular storage object in accordance with the lifecycle policy; verifying that the one or more modification operations have succeeded; and providing, in response to a query, an indication of a current service level of the particular storage object.
1. A method, comprising: determining a lifecycle policy for a storage object of a collection of storage objects of a storage service based at least in part on metadata for the collection indicating a policy assignment sequence number for the lifecycle policy and that the lifecycle policy applies to the storage object when stored as part of the collection, wherein the lifecycle policy comprises an indication of a lifecycle transition of the storage object, wherein the lifecycle transition comprises a transition from a first service level to a second service level, wherein the first service level and the second service level each, respectively, comprise at least one of: a durability level, an availability level, a performance level indicating expected latencies for storage operations, or any combination thereof; determining whether the lifecycle transition is valid based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicating a most recent modification of the lifecycle policy; initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation associated with the storage object in accordance with the lifecycle policy; verifying that the modification operation has succeeded; and providing, in response to a query, an indication of a current service level of the storage object.
27. (New) The method of claim 26, wherein lifecycle policy further comprises an indication of a deletion of the storage object based on the one or more rules indicating that the storage object is to be deleted after a third elapsed time since the event, wherein the third elapsed time is different in duration from the first elapsed time and the second elapsed time.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service

28. (New) The method of claim 26, further comprising: determining that the third elapsed time has elapsed since the event; and based on a determination that the third elapsed time has elapsed since the event, deleting the storage object from the storage service.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service

29. (New) The method of claim 26, wherein the event comprises one or more of: a creation of the storage object; a read of the storage object; or a write to the storage object.
16. The method as recited in claim 14, wherein a particular transition criterion of the one or more transition criteria is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level.

30. (New) The method of claim 26, wherein the event comprises a last access of the storage object.
16. The method as recited in claim 14, wherein a particular transition criterion of the one or more transition criteria is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level.

31. (New) The method of claim 26, further comprising: determining whether the first transition is valid based at least in part on a most recent modification of the lifecycle policy; and initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation associated with the storage object in accordance with the lifecycle policy.
17. The method as recited in claim 6, further comprising: generating, in response to a recommendation request from a client, wherein the request indicates at least one cost goal and a set of candidate storage objects, one or more lifecycle transition recommendations based at least in part on (a) the at least one cost goal and (b) usage metrics associated with one or more candidate storage objects of the set.
1. A method, comprising: … determining whether the lifecycle transition is valid based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicating a most recent modification of the lifecycle policy; initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation associated with the storage object in accordance with the lifecycle policy; verifying that the modification operation has succeeded; and providing, in response to a query, an indication of a current service level of the storage object.
32. (New) The method of claim 26, further comprising: providing, in response to a query, an indication of a current service level of the storage object.
6. A method … and providing, in response to a query, an indication of a current service level of the particular storage object.
1. A method, comprising: … and providing, in response to a query, an indication of a current service level of the storage object.
33. (New) A system, comprising: one or more processors; and a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to: determine a lifecycle policy for a storage object of a collection of storage objects of a storage service, wherein the lifecycle policy comprises an indication of a first transition of the storage object from a first service level and a second service level based on one or more rules indicating that the first transition is to occur after a first elapsed time since an event; implement the lifecycle policy according to a scheduled execution iteration comprising determining that a time elapsed since the event satisfies the first elapsed time indicated in the one or more rules; and based on a determination that the time elapsed since the event satisfies the first elapsed time, implement the first transition of the storage object from a first storage device in accordance with the first service level to a second storage device in accordance with the second service level, wherein the lifecycle policy comprises an indication of a second transition of the storage object to a third service level based on the one or more rules indicating that the second transition is to occur after a second elapsed time since the event.
1. A system, comprising a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: implementing a network-accessible multi-tenant storage service for storage objects owned by a plurality of clients; receiving an indication of a lifecycle policy to be implemented for a collection of one or more storage objects, wherein the lifecycle policy comprises a representation of one or more lifecycle transitions of a particular storage object of the one or more storage objects and one or more transition criteria corresponding to each lifecycle transition of the one or more lifecycle transitions, wherein a particular lifecycle transition of the one or more lifecycle transitions comprises a transition from a first online service level with a first supported durability level to a different online service level with a second supported durability level, wherein the first supported durability level specifies a first maximum number of versions of the particular storage object, and wherein the second supported durability level specifies a second maximum number of versions of the particular storage object; determining, based at least in part on the lifecycle policy, (a) a data placement plan for at least a portion of data of the particular storage object in accordance with the particular lifecycle transition and (b) one or more modification operations to be initiated in accordance with the data placement plan; initiating the one or more modification operations; verifying that the one or more modification operations have succeeded; and providing, in response to a query, an indication of a current service level of the particular storage object.
8. A system, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine a lifecycle policy for a storage object of a collection of storage objects of a storage service based at least in part on metadata for the collection indicating a policy assignment sequence number for the lifecycle policy and that the lifecycle policy applies to the storage object when stored in the collection, wherein the lifecycle policy comprises an indication of a lifecycle transition of the storage object, wherein the lifecycle transition comprises a transition from a first service level to a second service level, wherein the first service level and the second service level each, respectively, comprise at least one of: a durability level, an availability level, a performance level indicating expected latencies for storage operations, or any combination thereof; determine whether to perform a modification operation associated with the storage based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicated in metadata for the storage object; initiate the modification operation associated with the storage object in accordance with the lifecycle policy in response to a determination that the policy assignment sequence number matches the policy modification sequence number; verify that the modification operation has succeeded; and provide, in response to a query, an indication of a current service level of the storage object.
34. (New) The system of claim 33, wherein lifecycle policy further comprises an indication of a deletion of the storage object based on the one or more rules indicating that the storage object is to be deleted after a third elapsed time since the event, wherein the third elapsed time is different in duration from the first elapsed time and the second elapsed time.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service.

35. (New) The system of claim 33, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: determine that the third elapsed time has elapsed since the event; and based on a determination that the third elapsed time has elapsed since the event, delete the storage object from the storage service.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service.

36. (New) The system of claim 33, wherein the event comprises one or more of: a creation of the storage object; a read of the storage object; or a write to the storage object.
3. The system as recited in claim 1, wherein a particular transition criterion corresponding to the particular lifecycle transition is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level

37. (New) The system of claim 33, wherein the event comprises a last access of the storage object.
3. The system as recited in claim 1, wherein a particular transition criterion corresponding to the particular lifecycle transition is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level

38. (New) The system of claim 33, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: determining whether the first transition is valid based at least in part on a most recent modification of the lifecycle policy; and initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation associated with the storage object in accordance with the lifecycle policy.
17. The method as recited in claim 6, further comprising: generating, in response to a recommendation request from a client, wherein the request indicates at least one cost goal and a set of candidate storage objects, one or more lifecycle transition recommendations based at least in part on (a) the at least one cost goal and (b) usage metrics associated with one or more candidate storage objects of the set.
8. A system, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: … determine whether to perform a modification operation associated with the storage based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicated in metadata for the storage object; initiate the modification operation associated with the storage object in accordance with the lifecycle policy in response to a determination that the policy assignment sequence number matches the policy modification sequence number; verify that the modification operation has succeeded; and provide, in response to a query, an indication of a current service level of the storage object.
39. (New) The system of claim 33, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: providing, in response to a query, an indication of a current service level of the storage object.
1. A system, comprising a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: …and providing, in response to a query, an indication of a current service level of the particular storage object.
8. A system, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: … and provide, in response to a query, an indication of a current service level of the storage object.
40. (New) One or more computer-readable storage media storing instructions that, when executed on or across the one or more processors, cause one or more processors to: determine a lifecycle policy for a storage object of a collection of storage objects of a storage service, wherein the lifecycle policy comprises an indication of a first transition of the storage object from a first service level and a second service level based on one or more rules indicating that the first transition is to occur after a first elapsed time since an event; implement the lifecycle policy according to a scheduled execution iteration comprising determining that a time elapsed since the event satisfies the first elapsed time indicated in the one or more rules; and based on a determination that the time elapsed since the event satisfies the first elapsed time, implement the first transition of the storage object from a first storage device in accordance with the first service level to a second storage device in accordance with the second service level, wherein the lifecycle policy comprises an indication of a second transition of the storage object to a third service level based on the one or more rules indicating that the second transition is to occur after a second elapsed time since the event.
18. A non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors implement a storage lifecycle manager configured to determine a lifecycle policy to be implemented for one or more storage objects of a multi-tenant storage service, wherein the lifecycle policy comprises an indication of one or more lifecycle transitions of a particular storage object, wherein a particular lifecycle transition of the one or more lifecycle transitions comprises a transition from a first supported service level to a second supported service level, wherein the first supported service level specifies a first maximum number of versions of the particular storage object, and wherein the second supported service level specifies a second maximum number of versions of the particular storage object; initiate one or more modification operations associated with the particular storage object in accordance with the lifecycle policy; verify that the one or more modification operations have succeeded; and provide, in response to a query, an indication of a current service level of the particular storage object.
14. A non-transitory, computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: determine a lifecycle policy for a storage object of a collection of storage objects of a storage service based at least in part on metadata for the collection indicating a policy assignment sequence number for the lifecycle policy and that the lifecycle policy applies to the storage object when stored in the collection, wherein the lifecycle policy comprises an indication of a lifecycle transition of the storage object, wherein the lifecycle transition comprises a transition from a first service level to a second service level, wherein the first service level and the second service level each, respectively, comprise at least one of: a durability level indicating a probability of permanent data loss of the storage object, an availability level indicating an amount of time which the storage object is expected to be inaccessible over a particular time period, a performance level indicating expected latencies for storage operations, a replication level indicating a number of replicas of the storage object to be stored, or any combination thereof; determine whether to perform a modification operation associated with the storage based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicated in metadata for the storage object; initiate the modification operation associated with the storage object in accordance with the lifecycle policy in response to a determination that the policy assignment sequence number matches the policy modification sequence number; verify that the modification operation has succeeded; and provide, in response to a query, an indication of a current service level of the storage object.
41. (New) The system of claim 40, wherein lifecycle policy further comprises an indication of a deletion of the storage object based on the one or more rules indicating that the storage object is to be deleted after a third elapsed time since the event, wherein the third elapsed time is different in duration from the first elapsed time and the second elapsed time.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service.

42. (New) The system of claim 40, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: determine that the third elapsed time has elapsed since the event; and based on a determination that the third elapsed time has elapsed since the event, delete the storage object from the storage service.
5. The system as recited in claim 1, wherein another lifecycle transition of the one or more lifecycle transitions comprises a deletion of the particular storage object from the storage service.

43. (New) The system of claim 40, wherein the event comprises one or more of: a creation of the storage object; a read of the storage object; or a write to the storage object.
24. The non-transitory computer-accessible storage medium as recited in claim 18, wherein a particular transition criterion indicated in the lifecycle policy and used to determine whether to move the particular storage object from the first service level to the second service level is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level.

44. (New) The system of claim 40, wherein the event comprises a last access of the storage object.
24. The non-transitory computer-accessible storage medium as recited in claim 18, wherein a particular transition criterion indicated in the lifecycle policy and used to determine whether to move the particular storage object from the first service level to the second service level is based at least in part on one or more of: (a) an elapsed time since the particular storage object was created (b) an elapsed time since the particular storage object was last modified (c) an elapsed time since the particular storage object was last read (d) a frequency of access of the particular storage object, or (e) a cost of retaining the particular storage object in the first service level.

45. (New) The system of claim 40, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: determining whether the first transition is valid based at least in part on a most recent modification of the lifecycle policy; and initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation associated with the storage object in accordance with the lifecycle policy.
25. The non-transitory computer-accessible storage medium as recited in claim 18, wherein the lifecycle manager is further configured to: generate, in response to a recommendation request from a client, wherein the request indicates a client goal and a set of candidate storage objects, one or more lifecycle transition recommendations based at least in part on (a) the client goal and (b) the usage metrics associated with one or more candidate storage objects of the set.
14. A non-transitory, computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: …determine whether to perform a modification operation associated with the storage based at least in part on a comparison of the policy assignment sequence number and a policy modification sequence number indicated in metadata for the storage object; initiate the modification operation associated with the storage object in accordance with the lifecycle policy in response to a determination that the policy assignment sequence number matches the policy modification sequence number; verify that the modification operation has succeeded; and provide, in response to a query, an indication of a current service level of the storage object.



	
Claim Objections
Claims 41-45 objected to because of the following informalities:  the dependent claims 41-45 refer to “the system” of claim 40, which does not exist as claim 40 is directed to a computer readable storage medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31, 38, and 45 recites the limitation "the lifecycle transition" which lacks antecedent basis. There is only mention of a first transition and second transition in the independent claims. It appears this is meant to refer to the first transition as that is the other transition that in mentioned in the claims and for examination purposes the term “the lifecycle transition” will be construed as “the first transition”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40-45 are rejected under 35 U.S.C. 101 as signals per se as the claims are directed to a computer readable medium which can be construed as signals which are not patentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-30, 32-37, and 39-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shaath et al. (US PGPub 2006/0010150, hereafter referred to as Shaath).
Regarding claim 26, Shaath teaches a method, comprising: determining a lifecycle policy for a storage object of a collection of storage objects of a storage service (Paragraph [0030] and [0032], states that the invention has to do with lifecycle management of files (storage objects) in a system that involves using policies associated with the files based on the drawer they are in), wherein the lifecycle policy comprises an indication of a first transition of the storage object from a first service level and a second service level based on one or more rules indicating that the first transition is to occur after a first elapsed time since an event (Paragraphs [0036]-[0050], give examples of rules for the policies that can be used that require a period of time to pass after a certain event, usually an access, when transferring between service levels in the system (from cache to online one, from online one to MO one, etc.)), implementing the lifecycle policy according to a scheduled execution iteration comprising determining that a time elapsed since the event satisfies the first elapsed time indicated in the one or more rules (Paragraphs [0036]-[0050], as stated previously, the policy would be implemented once the time requirement has been satisfied for the condition for transferring as those are the rules that are set to be used), and based on a determination that the time elapsed since the event satisfies the first elapsed time, implementing the first transition of the storage object from a first storage device in accordance with the first service level to a second storage device in accordance with the second service level (Paragraphs [0036]-[0050], as stated previously), wherein the lifecycle policy comprises an indication of a second transition of the storage object to a third service level based on the one or more rules indicating that the second transition is to occur after a second elapsed time since the event (Paragraphs [0036]-[0050], as stated previously the rules have several examples that use various time periods to determine when to perform certain transitions, particularly from the MO one drawer where there are two different transitions based on two different conditions. Paragraph [0050] also stated that more complex policies than the one given can be implemented).
Regarding claim 27, Shaath teaches all the limitations of claim 26. Shaath further teaches wherein lifecycle policy further comprises an indication of a deletion of the storage object based on the one or more rules indicating that the storage object is to be deleted after a third elapsed time since the event, wherein the third elapsed time is different in duration from the first elapsed time and the second elapsed time (Paragraph [0030], states that the lifecycle policy can include a provision that will determine when to automatically delete an object. As this time can be set at the administrator’s discretion it can be a different duration than the other time elapses. Paragraph [0047]-[0048], give an example of this when the file is not restored in 30 days it can be moved to a non-volatile memory and deleted).
Regarding claim 28, Shaath teaches all the limitations of claim 26. Shaath further teaches determining that the third elapsed time has elapsed since the event, and based on a determination that the third elapsed time has elapsed since the event, deleting the storage object from the storage service (Paragraph [0030], as stated in the rejection to claim 27).
Regarding claim 29, Shaath teaches all the limitations of claim 26. Shaath further teaches wherein the event comprises one or more of: a creation of the storage object; a read of the storage object; or a write to the storage object (Paragraphs [0037]-[0048], show that the event can be an access, which is either a read or write, or the saving (creation) of the file in the causes it to be moved to Online One).
Regarding claim 30, Shaath teaches all the limitations of claim 26. Shaath further teaches wherein the event comprises a last access of the storage object (Paragraph [0039] and [0042], show two examples of the event being the last access of a file).
Regarding claim 32, Shaath teaches all the limitations of claim 26. Shaath further teaches providing, in response to a query, an indication of a current service level of the storage object (Paragraph [0055]-[0079], give examples of several responses to a query by a user for data that can give an indication of the particular service level that is currently being used for the storage object as they indicate the storage location of the object and therefore its service level).
Regarding claims 33-37 and 39, claims 33-37 and 39 are the system claims associated with claims 26-30 and 32. Since Shaath teaches all the limitations of claims 26-30 and 32 and further teaches one or more processors and a memory storing instructions (Paragraph [0004], states that the invention is for present day computer systems which include processors and memory for storing instructions for operating the computer), it also teaches all the limitations to claims 33-37 and 39; therefore the rejections to claims 26-30 and 32 also apply to claims 33-37 and 39.
Regarding claims 40-44, claims 40-44 are the computer readable medium claims associated with claims 26-30. Since Shaath teaches the limitations of claims 26-30, it also teaches all the limitations of claims 40-44; therefore the rejections to claims 26-30 also apply to claims 40-44.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31, 38, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaath in view of Labat et al. (US PGPub 2012/0222037, hereafter referred to as Labat).
Regarding claim  31, Shaath teaches all the limitations of claim 26. Shaath further teaches determining whether the first transition is valid based on a lifecycle policy, and initiating, an operation associated with a storage object in accordance with the lifecycle policy (Paragraphs [0036]-[0050], as stated in the rejection to claim 26). Shaath does not teach determining whether the first transition is valid based at least in part on a most recent modification of the lifecycle policy and initiating, based at least in part on a determination that the lifecycle transition is valid, a modification operation.
Labat teaches determining whether the first action is valid based at least in part on a most recent modification of the lifecycle policy and initiating, based at least in part on a determination that the lifecycle action is valid, a modification operation in accordance with the lifecycle policy (Paragraphs [0057] and [0059], states that changes to a policy can be made and that policy can be a lifecycle policy. Paragraph [0058], states that updated requirements can be used to dynamically provision one or more resources (perform action based on modification in policy)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Shaath to incorporate the ability to change policies and implement actions based on those policy changes as taught in Labat so  the centralization and sharing of infrastructure resources may improve the resources' utilization rates and management overhead (Labat, Paragraph [0005]).
Regarding claim 38, claim 38 is the system  claim associated with claim 31. Since Shaath and Labat teach all the limitations of claim 31 and Shaath further teaches one or more processors and a memory storing instructions (Paragraph [0004], states that the invention is for present day computer systems which include processors and memory for storing instructions for operating the computer), they also teach all the limitations of claim 38; therefore the rejection to claim 31 also applies to claim 31.
Regarding claim 45, claim 45 is the computer readable medium claim associated with claim 31. Since Shaath and Labat teach all the limitations of claim 31, they also teach all the limitations of claim 45; therefore the rejection to claim 31 also applies to claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132